FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record N° 175 Santiago, April 28, 2015 Ger. Gen. No. 48/2015 Ref.: Significant Event Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General bernardo O’Higgins N°1449, Santiago, Chile Dear Sir, In accordance with articles 9 and 10,paragraph 2, under Securities Market Law N°18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Enersis S.A. (“Enersis” or the “Company”), I hereby inform you of the following significant event: One: The Ordinary Shareholders’ Meeting of Enersis held on April 28, 2015, has appointed a new Board of Directors for a three-year period, comprised of the following persons: Mr. Jorge Rosenblut Mr. Francesco Starace Ms. Francesca Di Carlo Mr. Alberto De Paoli Mr. Hernán Somerville S. Ms. Carolina Schmidt Z. Mr. Rafael Fernández M. Two: In the Board of Directors’ Session held today Mr. Jorge Rosenblut was appointed as Chairman of the Board of Directors, Mr. Francesco Starace as Vice-President and Mr. Domingo Valdés P. as Secretary of the Board of Directors. Three: Similarly, in the aforementioned Board of Directors’ Session, the Board of Directors Committee governed by the Chilean Companies Act Law N° 18,046 and the Sarbanes Oxley Act was appointed, which is formed by the Directors, Messrs. Hernán Somerville S., Carolina Schmidt Z. and Rafael Fernández M As required by the Resolution N° 1,956 of the Superintendence, I inform that the three aforementioned persons are independent Directors. Four: I hereby inform you that the Enersis’ Board of Directors has appointed Mr. Hernán Somerville S. as the Financial Expert of the Board of Directors Committee. Five: Finally, I hereby inform that the Enersis’ Board of Directors Committee has appointed Mr.Hernán Somerville S. as Chairman and Mr. Domingo Valdés P. as Secretary. Sincerely yours, Luca D’Agnese Chief Executive Officer c.c.: Santiago Stock Exchange Electronic Stock Exchange Valparaíso Stock Exchange Risk Classification Commission Bondholders Representative SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Luca D’Agnese Title: Chief Executive Officer Date:April 27, 2015
